Citation Nr: 0008009	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-05 006	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for a neurological 
disorder.

2. Entitlement to service connection for a liver disorder.

3. Entitlement to service connection for headaches.

4. Entitlement to service connection for bursitis.

5. Entitlement to service connection for sinusitis.

6. Entitlement to an increased (compensable) evaluation for 
hearing loss.

7. Entitlement to an increased (compensable) evaluation for 
gastritis.

8. Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

9. Entitlement to an increased (compensable) evaluation for 
disability manifested by bruising and bleeding.

10. Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

11. Entitlement to an increased evaluation for diffused 
interstitial lung disease, currently evaluated as 10 
percent disabling.

12. Entitlement to an increased evaluation for degenerative 
joint disease of the lumbosacral spine, status post L4-L5 
laminectomy, currently evaluated as 40 percent disabling.

13. Entitlement to an increased evaluation for arthritis of 
the right shoulder, currently evaluated as 10 percent 
disabling.

14. Entitlement to an increased evaluation for arthritis of 
the left elbow, currently evaluated as 10 percent 
disabling.

15. Entitlement to an increased evaluation for arthritis of 
the left ankle, currently evaluated as 10 percent 
disabling.

16. Entitlement to an increased evaluation for arthritis of 
the right hip, currently evaluated as 10 percent 
disabling.

17. Entitlement to an increased evaluation for arthritis of 
the right knee, currently evaluated as 10 percent 
disabling.

18. Entitlement to an increased evaluation for arthritis of 
the left knee with Osgood-Schlatter disease, currently 
evaluated as 10 percent disabling.

19. Entitlement to an increased evaluation for arthritis of 
the right hand, currently evaluated as 10 percent 
disabling.

20. Entitlement to an increased evaluation for arthritis of 
the left hand, currently evaluated as 10 percent 
disabling.

21. Entitlement to an increased evaluation for dysthymia, 
currently evaluated as 30 percent disabling.

22. Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1953 to October 1956.

2.	On March 21, 2000 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, in 
Lincoln, Nebraska, that the veteran died on 
November [redacted], 1999.



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.



		
              U. R. POWELL
	Member, Board of Veterans' Appeals

 



